DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 3, 7-10, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (USPG Pub No. 2020/0312040), hereinafter “Schowengerdt”, in view of Dubroca et al. (USPG Pub No. 2014/0334777), hereinafter “Dubroca”.
Regarding claim 1, Schowengerdt discloses an optical system (1930) (see Fig. 24) comprising: a light source configured to output light (1910) (see Fig. 24, Paragraph 167); a first waveguide (1930A) configured to guide the light (Paragraph 232); a first transmissive reflective layer (1934) provided on a top surface of the first waveguide (1930A) and configured to reflect a first portion of the light incident thereon and to transmit a second portion of the light incident thereon, the first transmissive reflective layer (1934) formed to cover an entirety of the top surface of the first waveguide (1930A) (see Fig. 24, Paragraph 232); a second waveguide (1930B) provided on a top surface of the first transmissive reflective layer (1934) and configured to guide the second portion of the light (Paragraph 232); a second transmissive reflective layer (1936) provided on a top surface of the second waveguide (1930B) and configured to reflect a first sub-portion of the second portion of the light incident thereon, toward the first transmissive reflective layer (1934), and to transmit a second sub-portion of the second portion of the light incident thereon, the second transmissive reflective layer (1936) formed to cover an entirety of the top surface of the second waveguide (1930B) (see Fig. 24, Paragraph 232); a third waveguide (1930C) provided on a top surface of the second transmissive reflective layer (1936) and configured to guide the second sub-portion of the second portion of the light (see Fig. 24, Paragraph 232); and an out-coupler (1998) provided on one of the first waveguide (1930A) and the third waveguide and configured to emit the light incident thereon to an outside (see Fig. 24). Schowengerdt discloses the claimed invention, but does not specify an in-coupler provided on a bottom surface of the first waveguide and configured to guide the light output by the light source 
Regarding claim 3, Schowengerdt discloses the claimed invention, but does not specify wherein a size of the first transmissive reflective layer is different from a size of the second transmissive reflective layer. In the same field of endeavor, Dubroca discloses wherein a size of the first transmissive reflective layer (6.4/6.9) is different from a size of the second transmissive reflective layer (6.9/6.4) (see Figs. 3, 6G, Paragraph 93). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Schowengerdt with wherein a size of the first transmissive reflective layer is different from a size of the second transmissive reflective layer of Dubroca for the purpose of providing a simple and cost effective system for producing uniform light signals
Regarding claim 8, Schowengerdt and Dubroca teach the optical system as is set forth above for claim 1, Dubroca further discloses wherein the in-coupler (6.5/6.6) comprises an inclined surface formed at one end of the first waveguide (6.1) (see Figs. 6A-G). It would have been obvious to provide the system of Schowengerdt with the teachings of Dubroca for at least the same reasons set forth above with respect to claim 1.
Regarding claim 9, Schowengerdt further discloses wherein the in-coupler (168) comprises a prism provided in the first waveguide (172) (see Fig. 6, Paragraph 188). 

Regarding claim 13, Schowengerdt discloses a wearable display (104) apparatus (see Figs. 2, 24) comprising: a projecting part (108) configured to emit light forming an image (Paragraph 166); and an optical system (1930) configured to guide the light emitted from the projecting part (see Figs. 2, 24, Paragraphs 166, 167), wherein the optical system comprises: a first waveguide (1930A) configured to guide the light (Paragraph 232); a first transmissive reflective layer (1934) provided on a top surface of the first waveguide (1930A) and configured to reflect a first portion of the light incident thereon and to transmit a second portion of the light incident thereon, the first transmissive reflective layer (1934) formed to cover an entirety of the top surface of the first waveguide (1930A) (see Fig. 24, Paragraph 232); a second waveguide (1930B) provided on a top surface of the first transmissive reflective layer (1934) and configured to guide the second portion of the light (Paragraph 232); a second transmissive reflective layer (1936) provided on a top surface of the second waveguide (1930B) and configured to reflect a first sub-portion of the second portion of the light incident thereon, toward the first transmissive reflective layer (1934), and to transmit a second sub-portion of the second portion of the light incident thereon, the second transmissive reflective layer (1936) formed to cover an entirety of the top surface of the second waveguide (1930B) (see Fig. 24, Paragraph 232); a third waveguide (1930C) provided on a top surface of the second transmissive reflective layer (1936) and configured to guide the second sub-portion of the second portion of the light (see Fig. 24, Paragraph 232); and an out-coupler (1998) provided on one of the first waveguide (1930A) and the third waveguide and configured to emit the light incident thereon to an outside (see Fig. 24). Schowengerdt discloses the claimed invention, but does not specify an in-coupler provided on the first waveguide and configured to guide the light emitted from the projecting part into the first waveguide. As this feature is widely known in the art, Dubroca provides further evidence that 
Regarding claim 16, Schowengerdt and Dubroca teach the optical system as is set forth above, Dubroca further discloses wherein the first transmissive reflective layer is provided in a position that overlaps with a position of the in-coupler (see Figs. 6A-G). It would have been obvious to provide the apparatus of Schowengerdt with the teachings of Dubroca for at least the same reasons set forth above with respect to claim 13.
Regarding claims 7 and 18, Schowengerdt further discloses wherein the out-coupler (1998) is provided on the first waveguide (1930A) (see Fig. 24).
Regarding claim 19, Schowengerdt further discloses wherein the wearable display apparatus comprises one of a head mounted display and smart glasses (see Fig. 2).
	Regarding claim 20, Schowengerdt further discloses wherein the first transmissive reflective layer (1934) (see Fig. 24) is configured to: transmit, to the second waveguide (1930B), the second portion of the light that is incident thereon from the first waveguide (1930A), reflect, to the first waveguide (1930A), the first portion of the light that is incident thereon from the first waveguide (1930A), transmit, to the first waveguide (1930A), a first part of the first sub-portion of the second portion of the light that is incident thereon from the second waveguide (1930B), and reflect, to the second waveguide (1930B), a second part of the first sub-portion of the second portion of the light that is incident thereon from the second waveguide (1930B) (see Fig. 24, Paragraph 232). 
s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt (USPG Pub No. 2020/0312040) in view of Dubroca (USPG Pub No. 2014/0334777) and Basset et al. (USPG Pub No. 2020/0096767), hereinafter “Basset”.
Regarding claim 11, Schowengerdt a method of guiding light in an optical system that includes a first waveguide (1930A) (see Fig. 24), a first transmissive reflective layer (1934) formed to cover an entirety of a top surface of the first waveguide (1930A) (see Fig. 24, Paragraph 232), a second waveguide (1930B), a second transmissive reflective layer (1936) formed to cover an entirety of a top surface of the second waveguide (see Fig. 24, Paragraph 232), a third waveguide (1930C), an in-coupler (168) (see Fig. 6), and an out-coupler (1998), the method of guiding the light comprising: transmitting the light (see Fig. 24, Paragraph 232); reflecting, by the first transmissive reflective layer (1934), a first portion of the light incident on the first transmissive reflective layer (1934) to be incident on the first waveguide (1930A) (see Fig. 24, Paragraph 232), transmitting, through the first transmissive reflective layer (1934), a second portion of the light incident on the first transmissive reflective layer (1934) to the second transmissive reflective layer (1936) via the second waveguide (1930B) (see Fig. 24, Paragraph 232); causing the first portion of the light incident on the first waveguide to be totally internally reflected within the first waveguide (1930A) and thereby incident on the first transmissive reflective layer (1934) (see Fig. 24, Paragraph 232); reflecting, by the second transmissive reflective layer (1936), a first sub-portion of the second portion of the light incident on the second transmissive reflective layer (1936) to be incident on the first transmissive reflective layer (1934) (see Fig. 24, Paragraph 232), transmitting, through the second transmissive reflective layer (1936), a second sub-portion of the second portion of the light incident on the second transmissive reflective layer (1936) to the third waveguide (1930C) (see Fig. 24, Paragraph 232); causing the second sub-portion of the second portion of the light incident on the third waveguide (1930C) to be totally internally reflected within the third waveguide (1930C) and thereby incident on the second transmissive reflective layer (1936) (see Fig. 24, Paragraph 
Regarding claim 12, Schowengerdt, Dubroca and Basset teach the optical system as is set forth above, Dubroca further discloses wherein the transmitting the light through the in-coupler (6.5/6.6) comprises causing the light transmitted through the in-coupler to be totally internally reflected by at least one of the first waveguide and the third waveguide (see Figs. 1-4, 6A-G). It would have been obvious to provide the system of Schowengerdt and Basset with the teachings of Dubroca for at least the same reasons set forth above with respect to claim 11.
  Prior Art Citations
               Brown et al. (USPG Pub No. 2014/0140654) and Parsons et al. (USP No. 10,571,699) are each being cited herein to show an optical system, a method of guiding light in an optical system and a wearable display apparatus that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. The arguments and remarks challenged the teachings of Dubroca and the modification of Dubroca with Schowengerdt, but did not challenge the teachings of Schowengerdt. 
Schowengerdt is applied as the primary reference to teach the optical system, the method of guiding light in an optical system and the wearable display apparatus of independent claims 1, 11 and 13. The disclosure of Dubroca cures the deficiencies of Schowengerdt. For these reasons, the claims are rendered obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/4/2021